Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 10, 2008 (July 10, 2008) Syms Corp (Exact name of registrant as specified in its charter) New Jersey 001-8546 22-2465228 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) Syms Way, Secaucus, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (201) 902-9600 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On July 10, 2008, Syms Corp issued the text of a speech to be given by Marcy Syms, CEO of Syms Corp at the annual shareholders meeting being held on July 10, 2008. The speech is furnished as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Text of speech by Marcy Syms, CEO of Syms Corp at the Annual Meeting of the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SYMS CORP By: /s/ Philip A. Piscopo Name: Philip A. Piscopo Title: Vice President and Chief Financial Officer Dated: July 10, 2008 INDEX TO EXHIBITS Exhibit No. Description Text of speech by Marcy Syms, CEO of Syms Corp at the Annual Meeting of the Company
